DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Restriction/ Election

Election was made without traverse to the invention of Group II in the reply filed on 09/17/2021. On further consideration, the restriction requirement between the inventions of Groups I and II, as set forth in the Office action mailed on 07/20/2021, is hereby withdrawn and claim 51 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. However, Group III continues to be a non-elected invention which remains withdrawn from consideration. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. Claims 50-60 are now pending; and claims 61-81 are withdrawn.

Claim Rejections - 35   § 112

The following is a quotation of 35 U.S.C. 112(b):


Claims 50-60 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 50 (f), while there is antecedent basis for the claim term "electrochemical chamber," there does not appear to be any antecedent basis for the claim term "electrochemical device." 

Regarding claim 50 (h), while there is antecedent basis for the claim term "sterile filter unit," there does not appear to be any antecedent basis for the claim term "sterile filter." 

Regarding claim 51, since all the device parts recited in claim 51 have already been recited in claim 50 on which claim 51 depends, duplication of the recitation of device parts in claim 51 creates ambiguity if the device parts recited in claim 51 are same as or different from the device parts recited  in claim 50.

Further, in 51 (ii) and 51 (iii), since there is no recitation of the isotonic water generator comprising a mixing unit, it is unclear if the mixing unit recited in 51 (ii) and 51 (iii) refers to the isotonic water generator, or the mixing unit recited in 50 (b).

Regarding claim 52, since all the device parts recited in claim 52 have already been recited in claim 50 on which claim 52 depends, duplication of the recitation of device 

Regarding claim 53, there does not appear to be any antecedent basis for the claim term "the filtered municipal water." 

Regarding claim 54, there does not appear to be any antecedent basis for the claim terms "filtered municipal water" and "the softened and filtered municipal water." 

Regarding claims 55 and 57, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 56, it is unclear if the phrase “dosing section at the exit section” means (a) dosing section in the exit section, or (b) dosing section proximate the exit section.

Regarding claim 58, there does not appear to be any antecedent basis for the claim term "the dosing section."

Regarding claim 59, it is unclear where the flow signal unit is located for the alternative recited in 50 (d), because there is no recitation of the isotonic water generator comprising a mixing unit.


Claims 51-60 are rejected, because they depend from the rejected claim 50.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.



Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In the instant application the term “pumping means” is interpreted to cover the corresponding structure described in the specification as performing the claimed function, i.e., a pump or using gravity as a means of transporting saline water from the container of the device to the mixing unit as described in page 23, lines 17-20, of the specification. 

Further, the term “connecting means” is interpreted to cover the corresponding structure described in the specification as performing the claimed function, i.e., tubes, pipes or the like made of plastic, metal or the like as described in page 7, lines 9-14, of the specification.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 50-57, 59, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over, in view of international patent application publication no. WO 2014/071127 (hereinafter called Joynt), in view of international patent application publication no. WO 2013/189959 (hereinafter called Wick).



Further, the term “isotonic water apparatus” is interpreted to mean any apparatus capable of generating isotonic water. The term “isotonic water” is interpreted to mean a salt solution of water and sodium chloride having the same salt concentration as normal saline solution having sodium chloride concentration of 9 gm/liter, and body fluids, for example, blood plasma.
 
Regarding claims 50-52, Joynt discloses a device suitable for producing an aqueous liquid having a desired concentration of free available chlorine (FAC) (see paragraph 0019), wherein the device is adapted to receive any suitable supply source of water (see paragraph 0023) (this includes municipal water from a municipal water supply), and for the aqueous liquid having the desired concentration of FAC to exit the device from an exit section (see Fig. 2 and paragraph 0019). 

Joynt further discloses that the device comprises a brine tank 58 having a control circuit and a flow control mechanism for controlling the amount of water introduced into the brine tank 58 (see Fig. 2 and paragraph 0024) (thus the brine tank 58 reads on a container adapted to contain saline water of a desired salt concentration), a mixing unit 74 adapted for mixing the saline water from the brine tank 58 with the municipal water (see Fig. 2 and paragraph 0026), a pump 72 adapted to move the saline water from the brine tank 58 to the mixing unit 74 (see Fig. 2 and paragraph 0026), a brine line 70 connecting the brine tank 58 with the mixing unit 74 (see Fig. 2 and paragraph 0026), and a controller 52 which may modulate the pump 72 using a process control loop to maintain a substantially constant preset salt concentration in the mixed solution exiting the mixing unit 74 through mixed line 76 (see Fig. 2 and paragraph 0027). It is noted that the brine tank 58, the pump 72, the brine line 70, the mixing unit 74, and the controller 52 are 

Joynt further discloses that the device comprises an electrolytic cell 10 (reads on an electrochemical chamber) comprising a cathode 20 and an anode 22 for providing electrolysis of the aqueous liquid entering the chamber from the mixing unit (see Fig. 2 and paragraph 0030), wherein the pair of electrodes are adapted to receive current from a current supply (see Fig. 3 and paragraphs 0054-0057).

Joynt further discloses that the device comprises a flow sensor 82 (reads on a flow signal unit) for measuring a volume velocity of the aqueous liquid entering the electrochemical device 10 (see Fig. 2 and paragraph 0029).

Joynt further discloses  a line 60 (connecting means for transporting municipal water from the supply to the mixing unit 74, line 70 (connecting means for transporting saline water to the mixing unit 74), and line 76 (connecting means for transporting mixed water to the electrochemical chamber 10) (see Fig. 2).

Joynt further discloses a control system 52 adapted to communicate with the pump 52, the mixed line 76 exiting the mixing unit 74, the electrochemical chamber 10, the flow signal unit 82, and the current supply (see Fig. 2 and 3; and paragraphs 0020, 0025-0027, and 0029). 

Joynt does not disclose a sterile filter unit adapted to receive the aqueous liquid from the electrochemical chamber, and connecting means for transporting the aqueous liquid from the 

Wick teaches a water disinfection device unit comprising an electrochemical chamber 2 connected to a sterile filter 7, and further teaches that when the disinfected water from the electrochemical chamber 2 is sent to the sterile filter 7, microorganisms are trapped and subjected to a constant high disinfectant concentration (see Fig. 1 and page 9, 3rd paragraph). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Joynt by adding a sterile filter unit adapted to receive the aqueous liquid from the electrochemical chamber, and connecting means for transporting the aqueous liquid from the electrochemical chamber to the sterile filter unit, and for transporting the aqueous liquid from the sterile filter to the exit section, as taught by Wick. The person with ordinary skill in the art would have been motivated to make this modification, because Wick teaches that if a membrane impermeable to microorganisms (sterile filter) is added after the disinfection process, the microorganisms trapped on the membrane will experience a constant high concentration of disinfection agent, and thus be killed (see page 2, 1st paragraph). 

Regarding claim 53, Joynt further discloses that the device further comprises a pre-filter unit 57 adapted to receive municipal water, and connecting means 60 for transporting the filtered municipal water to the mixing unit 74 (see Fig. 2 and paragraphs 0023 and 0025).

Regarding claim 54, Joynt further discloses that the device further comprises a water softener unit 56, wherein the water softener unit 56 is adapted to receive filtered municipal water, and 

Regarding claim 55, Wick further teaches that the water softener unit is an ion exchange unit (see Fig. 2 and page 10, lines 2-4) 

Regarding claim 56, Joynt further discloses that the device further comprises a suitable output or dispensing device (reads on a dosing section) at the exit section and6International Application No. PCT/EP2017/083033 Attorney Docket No. 09390016USconnecting means for transporting the aqueous liquid from the exit section to the dosing section (see paragraph 0047).

Regarding claim 57, it is noted that the claim is directed to a manner of operating the device. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114 (II)).

Regarding claim 59, Joynt further discloses that the flow signal unit 82 is located between the mixing unit 74 and the electrochemical device 10 (see Fig. 2).
  
Regarding claim 60, Wick teaches that the electrochemical chamber is without any membrane (see Fig. 1 and page 8, lines 12-18).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method by having an . 

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over, in view of international patent application publication no. WO 2014/071127 (hereinafter called Joynt), in view of international patent application publication no. WO 2013/189959 (hereinafter called Wick), as shown for claim 50 above, and further in view of US pre-grant patent publication no. 2015/0196590 (hereinafter called Sampson).

Joynt in view of Wick does not explicitly teach that a flush system is incorporated in the dosing section.  

Sampson is directed to a method of producing an electrolyzed saline solution (see paragraph 0097), and teaches that the output solution from an electrolytic cell pack 63 is directed to a storage tank 70 coupled to a valve 76 (see Fig. 2 and paragraphs 0102 and 0103). Sampson further teaches that if the properties of the output solution do not fall within the desired range, a valve 76 can be opened and the contents of tank 70 can be drained to waste (see paragraph 0103). Thus the valve 76 incorporated in the dosing section of Sampson is considered to be a flush system incorporated in the dosing section.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Joynt in view of Wick by incorporating a flush system in the dosing section as taught by Sampson. The person with ordinary skill in the art would have been motivated to make this modification, because Sampson 

Reference of Interest

US pre-grant patent publication no. 2004/0060815 is cited, but has not been applied. The reference is pertinent to many claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


/SALIL JAIN/Examiner, Art Unit 1795